Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2019

                                      No. 04-18-00581-CR

                                          Justin LUNA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9367
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due December 14, 2018 but was not filed. This court
notified appellant’s counsel of the deficiency on December 18, 2018. See TEX. R. APP. P.
38.8(b)(2). On December 28, 2018, appellant responded by filing a motion for extension of time,
requesting an additional thirty days in which to file appellant’s brief. The court granted the
motion and ordered appellant to file the brief in this court on or before January 14, 2019. Neither
the brief nor a motion for extension of time to file the brief was filed. We therefore ordered
appellant’s appointed appellate counsel to file appellant’s brief in this court on or before
February 13, 2019. Again, neither a brief nor an extension was filed. Accordingly, we ordered
the appeal abated and remanded to the trial court for an abandonment hearing.

       The trial court held that hearing on April 11, 2019 and made written findings and
conclusions. The trial court found appellant still desires to prosecute this appeal with his
appointed counsel and neither appellant nor counsel has abandoned the appeal. The trial court
advised counsel to be mindful of due dates set by the appellate court. We adopt the findings and
conclusions of the trial court.

       Accordingly, we ORDER the abatement lifted and further ORDER appellant’s counsel,
Mr. Patrick Barry Montgomery, to file appellant’s brief in this court on or before April 30,
2019. If Mr. Montgomery fails to file appellant’s brief by the date ordered, we may order
him to appear and show cause why he should not be held in civil or criminal contempt of
this court or otherwise sanctioned.
        We order the clerk of this court to serve this order on counsel by first class United States
mail and by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery. The clerk should also send the
order to counsel pursuant to usual methods of service. We further order the clerk of this court to
serve this order on the trial court and counsel for the State.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court